DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites limitation  “reserves” execution which is unclear. To “reserve” the execution can have different interpretations without some other description in the claims to give meaning to what applicant means by “reserves” execution. 

	
Response to Amendment
	Applicant’s amendment filed on 12/28/2020 has been entered. Claims 1, 3, 9-13 and 19-21 are still pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 12 and 19-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA:background section of the application) in view of Bangole et al. (US 20160004586).
Regarding claim 1, AAPA teaches an image forming apparatus including a storage having a plurality of storage areas, the image forming apparatus comprising: a 
perform second processing (p0003: displays an error code) for performing the first confirmation processing and second confirmation processing of reading all of the storage areas and excluding an area in which a reading error has occurred (p0004: the partition including the address of the malfunction is initialized), wherein the controller reserves execution of the second processing based on reception of an instruction from a user (p0004: the occurrence of the malfunction is displayed for a user so that the user can select whether a partition), and 
AAPA does not teach second confirmation processing of reading all of the storage areas and excluding an area in which a reading error has occurred and wherein the controller automatically reserves execution of the first processing based on occurrence of a reading error of the file stored in the storage area.
Bangloe teaches second confirmation processing of reading all of the storage areas and excluding an area in which a reading error has occurred  (302 in fig. 3: check storage device for errors) and wherein the controller automatically reserves execution of the first processing based on occurrence of a reading error of the file stored in the storage area (310 initiate disk recovery in fig. 3).


Regarding claim 10,  AAPA teaches the image forming apparatus according to claim 1, further comprising: a display unit configured to display an error notification, wherein, in a case where the display unit displays an error notification screen in response to detection of the access error by the error detecting unit, the error notification screen is displayed and the image forming apparatus is made unavailable, and then the first reservation unit reserves the repair processing for the predetermined partition (p0004-p0005). 

Regarding claim 12, AAPA teaches the image forming apparatus according to claim 10, wherein, in a case where the first reservation unit reserves the repair processing on the management information stored in the predetermined partition in response to detection of the access error by the error detecting unit, the display unit displays information for prompting an operator to turn off the power supply of the image forming apparatus(p0004-p0005).

Regarding claim 19, claim 19 is a method of system claim 1, therefore it is rejected for the same reason as claim 1. 
 
Claim 20, has been analyzed and rejected with regard to claim 1 and in accordance with Bangole’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0056). 

Regarding claim 22, AAPA in view of Bangole teaches the image forming apparatus according to Claim 1, wherein the controller stores reserved processing in a non-volatile memory of the one or more memory (Bangole: p0012-0015: convenient to recover the key information area through the backup index).

3.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Bangole as applied to claim 2 above, and further in view of Largman et al.  (US 20060272017).
 
Regarding claim 13, AAPA in view of Bangole and Largman teaches the image forming apparatus according to claim 1, further comprising: a power supply control unit configured to control the power supply of the image forming apparatus, wherein, in response to detection of the access error by the error detecting unit, in a state where the power supply of the image forming apparatus is kept being turned on, the execution unit executes the second repair processing on the management information stored in 
The rational applied to the rejection of claim 4 has been incorporated herein.

4.	Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Bangole as applied to claim 1 above, and further in view of Mehra et al. (US 20130067191).
 
Regarding claim 9, AAPA in view of Bangole does not teach the image forming apparatus according to claim 1, wherein, in a case where the predetermined partition has a group relationship with at least one of the plurality of partitions, in response to detection of the access error by the error detecting unit, the first reservation unit reserves the repair processing for the at least one of the plurality of partitions, the repair processing being the same as the repair processing for the predetermined partition. 
Mehra teaches the image forming apparatus according to claim 2, wherein, in a case where the predetermined partition has a group relationship with at least one of the plurality of partitions (p0024: data stored in several partitions 104 of several storage devices 102 is presented as a single logical volume 104), in response to detection of the access error by the error detecting unit, the first reservation unit reserves the repair processing for the at least one of the plurality of partitions, the repair processing being the same as the repair processing for the predetermined partition (p0024:to recover from a failure of a partition 104 and/or storage device 102 (e.g., if a partition 104 of a storage device 102 becomes corrupted, or if the storage device 102 is removed, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AAPA in view of Bangole, to include  in a case where the predetermined partition has a group relationship with at least one of the plurality of partitions, in response to detection of the access error by the error detecting unit, the first reservation unit reserves the repair processing for the at least one of the plurality of partitions, the repair processing being the same as the repair processing for the predetermined partition, in order to recover corrupted data.

4.	Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Bangole as applied to claim 10 above, and further in view of Ebihara (US 20080232840).

Regarding claim 11, AAPA in view of Bangole does not teach the image forming apparatus according to claim 10, wherein, in a case where the display unit does not display the error notification screen in response to detection of the access error by the error detecting unit, in a state where the image forming apparatus is available, the first reservation unit reserves the repair processing for the predetermined partition. 
Ina teaches teach the image forming apparatus according to claim 10, wherein, in a case where the display unit does not display the error notification screen in response to detection of the access error by the error detecting unit, in a state where 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of AAPA in view of Bangole, to include wherein, in a case where the display unit does not display the error notification screen in response to detection of the access error by the error detecting unit, in a state where the image forming apparatus is available, the first reservation unit reserves the repair processing for the predetermined partition, in order for user to control the system.

Allowable Subject Matter
6.	Claims 3, 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
However, the closest prior art of record, namely AAPA in view of Bangole does not disclose, teach or suggest, the claim limitation, as recited in dependent claims 21 and 3.

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677